internal_revenue_service number release date index number -------------------------------------- --------------------------------------- ----------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp br2 plr-132471-10 date date legend distributing ----------------------------------------------------------- --------------------------------------------------------------- --------------------------------------- controlled ----------------------------------------------------------- --------------------------------------------------------------- ---------------------------------------------- business a -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ business b shareholder x shareholder y date --------------------------------------- ------------------------ --------------------------------- -------------------------- dear ----------------- this letter responds to your date request for rulings submitted by your authorized representatives on certain federal_income_tax consequences of a proposed plr-132471-10 transaction the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjuries statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction defined below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a domestic_corporation has authorized and outstanding a single class of voting common_stock shareholder x and shareholder y together own percent of the stock in distributing distributing wholly owns controlled a domestic_corporation which it formed on date controlled has authorized and outstanding a single class of voting common_stock the officers and directors of distributing including shareholder x and shareholder y will initially serve as the officers and directors of controlled distributing conducts business a and business b following the proposed transaction distributing will conduct business a and controlled will conduct business b financial information has been submitted indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer has determined it is necessary to separate business b from business a in order to attract key management technical expertise and financing for business b proposed transaction for what are represented to be valid business reasons the following steps have been proposed collectively the proposed transaction to separate business b from business a plr-132471-10 distributing will transfer all of the assets of business b to controlled the contribution distributing will distribute pro_rata all of the controlled stock to shareholder x and shareholder y the distribution representations distributing makes the following representations in connection with the proposed transaction a b c d e no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing distributing neither acquired_business a nor control of an entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business a throughout the five-year period ending on the date of the distribution distributing has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following the distribution controlled neither acquired_business b nor control of an entity conducting business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part excluding in each case acquisitions that constitute expansions as contemplated by sec_1_355-3 of business b throughout the five-year period ending on the date of the distribution distributing has been the principal_owner of the goodwill and significant assets of business b and controlled will be such owner following the distribution the five years of financial information submitted on behalf of business a as conducted by distributing is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b as conducted by distributing to be conducted by controlled is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-132471-10 f g h i j k l m n following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees the distribution is carried out for the following corporate business purposes to enable controlled to attract key management and technical expertise for business b to allow top management of distributing and controlled to focus exclusively on the problems opportunities performance and profitability of their respective businesses to obtain financing for business b to isolate business b from the risks of business a the distribution is motivated in whole or substantial part by one or more of these business purposes the proposed transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction the total adjusted bases of the assets that will be transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s shareholders or creditors pursuant to the plan_of_reorganization the total fair_market_value of the assets that will be transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distribution any liabilities assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred distributing has no investment_credit_property including any holdings to which sec_47 applies distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction plr-132471-10 o p q r s t u no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction will be investment companies as defined in sec_368 iii - iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the proposed transaction taking into account sec_355 either i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 or ii no person will hold a percent or greater interest within the meaning of sec_355 in the stock of distributing or controlled that such person did not hold immediately before the proposed transaction plr-132471-10 rulings based solely on the information submitted and the representations made we rule as follows the contribution together with the distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder x and shareholder y on the receipt of the controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and controlled stock in the hands of shareholder x and shareholder y immediately after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 sec_358 b the holding_period of the controlled stock received by shareholder x and shareholder y in the distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 plr-132471-10 the earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions under sec_355 procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch corporate cc
